DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application repeats a substantial portion of prior Application No. 16/073,586, filed Jul. 27, 2018, and adds disclosure not presented in the prior application. In particular, parent application ‘586 does not contain a disclosure of the presently recited genus of ethers containing a halogen atom; or of processes employing a carboxylic acid or a mineral acid beyond a “small amount” or else in the presence of a diluent.
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The effective filing date of the present claims is Mar. 26, 2021.


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-7, 9-17, and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites at least two ethers according to the chemical formula R1-O-R2. The claim further recites that at least one of the ethers comprises a halogen atom. The moieties R1 and R2 are not otherwise defined; for example, in the instance that not all of the moieties R1 and R2 comprise a halogen, the remaining moieties are not defined. The claims therefore do not set forth the scope of the recited ethers with reasonable clarity.
Claims 2, 5-7, 9-17, and 19 are dependent upon independent claim 1, and they are indefinite for the same reason.

Claims 5-7 refer to dihydrocarbyl ethers having “primary dihydrocarbyl groups” or a “secondary or tertiary dihydrocarbyl group”. The claims and specification do not define the phrase “dihydrocarbyl group” and this does not appear to be a term of art.
The ordinary meaning of the prefix “di” is a reference to the presence of two of the subsequently recited moieties. However, in the present case, the prefix “di” modifies a singular moiety – that is, an ether which contains multiple “dihydrocarbyl” groups. The present usage of the prefix “di” is therefore not consistent with the ordinary meaning of the term in the art.
Additionally, some of the species recited in claim 7 (methyl tert-butyl ether, ethyl tert-butyl ether, and anisole) do not contain two hydrocarbyl groups that are secondary or tertiary. Therefore, the prefix “di” in the phrase “dihydrocarbyl group” does not appear to refer to merely two hydrocarbyl groups.
The claims do not set forth the scope of the recited “dihydrocarbyl” groups with reasonable clarity.

Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Independent claim 1 recites at least two ethers according to the chemical formula R1-O-R2. Claims 3-8 are dependent upon independent claim 1, and each of the claims recites definitions of the moieties R1 and R2. The moieties recited do not include a halogen atom, as is required by base claim 1. Claims 3-8 therefore cannot be reasonably construed to incorporate all of the limitations of base claim 1. Claims 3-8 therefore do not comply with the second sentence of 35 U.S.C. § 112(d).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,968,294 B2 in view of US Patent Application Publication No. 2019/0062472 A1. US ‘472 is the pre-grant publication corresponding to US ‘294. As set forth above, the effective filing date of the present claims is Mar. 26, 2021, and therefore US ‘472 qualifies as prior art under 35 U.S.C. §§ 102(a)(1) and 102(a)(2)
As to claims 1 and 17-19: US ‘294 claims a process for preparing a high-reactivity isobutene homo- or copolymer having the presently recited vinylidene content using the presently recited complex, donors, aluminum compounds, mixture of ethers, and acids, with the exception that the ethers claimed by US ‘294 do not contain a halogen atom.
US ‘472 describes donors comprising a mixture of two ethers according to the chemical formula R1-O-R2 (see ¶ [0023]) in which the moieties R1 and R2 are various alkyl, aryl, and arylalkyl moieties. US ‘472 further discloses that such alkyl moieties may to a small extent also comprise heteroatoms such as halogen atoms, for example chlorine (see ¶¶ [0015]-[0017]), and such aryl and arylalkyl may comprise various haloalkyl groups or halogens (see ¶¶ [0018]-[0019]).
In light of the disclosure in US ‘472 of various halogen-containing substituents for the ethers, one of ordinary skill in the art would have merely exercised ordinary creativity by making and using any of the ethers described therein having the halogen-containing substituents. It would have been obvious to one of ordinary skill in the art to have performed the process claimed by US ‘294 using ethers that are substituted with the halogen-containing substituents as described by US ‘472.
The further limitations of present claims 2-16 are adequately set forth in claims 1-2, 4-10, and 12-19 of US ‘294.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2019/0062472 (herein “Corberan”).
As to claims 1 and 17-19: Corberan claims a process for preparing a high-reactivity isobutene homo- or copolymer having the presently recited vinylidene content (see ¶ [0011]) using a complex of an aluminum trihalide or an alkylaluminum halide (see ¶ [0012]) and as donors a mixture of ethers according to the chemical formula R1-O-R2 (see ¶ [0023]) in which the moieties R1 and R2 are various alkyl, aryl, and arylalkyl moieties.
Corberan further discloses that such alkyl moieties may to a small extent also comprise heteroatoms such as halogen atoms, for example chlorine (see ¶¶ [0015]-[0017]), and such aryl and arylalkyl may comprise various haloalkyl groups or halogens (see ¶¶ [0018]-[0019]).
Corberan does not specifically disclose a process of comprising a mixture of ethers in which at least one ether contains a moiety with a halogen atom, as is presently recited.
In light of the disclosure in Corberan of various halogen-containing substituents for the ethers, one of ordinary skill in the art would have merely exercised ordinary creativity by making and using any of the ethers described such that they would be substituted with the disclosed halogen-containing substituents. It would have been obvious to one of ordinary skill in the art to have performed the process described by Corberan using ethers that are substituted with halogen-containing substituents.
As to claim 2: Corberan further discloses the presently recited aluminum chloride complexes (see ¶ [0020]).
As to claims 3-8: Corberan further discloses ethers according to the presently recited chemical formulas and chemical names (e.g. see ¶ [0031]).
As to claim 9: Corberan further discloses the presently recited ratio among ethers (see ¶ [0034]).
As to claim 10: Corberan further discloses the presently recited aluminum halide compounds (see ¶ [0020]).
As to claim 11: Corberan further discloses the presently recited ratio among aluminum halide compounds and monomer(s) (see ¶ [0048]).
As to claims 12-14 and 16: Corberan further discloses the presently recited initiator compounds (see ¶¶ [0044] and [0047]) and ratio among the initiator and monomer(s) (see ¶ [0048]).
As to claim 15: Corberan further discloses the presently recited temperature range (see ¶ [0066]).

Claims 1-8 and 10-19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2013/0041121 A1 (herein “Konig”).
As to claims 1-8, 10, and 17-19: Konig describes a process for preparing high-reactivity isobutene homo- or copolymers (see the abstract) having a terminal vinylidene double bond content of at least 50, 60, 70, 80, 85, 90, 91, 95 mol %, for example of virtually 100 mol % (see ¶ [0081]) which overlap the presently recited range of at least 70 mol%. The process includes polymerizing isobutene in the presence of a complex of a Lewis acid and optionally at least one a donor (see ¶ [0022]). Konig further discloses Lewis acids such as aluminum halides and alkylaluminum halides such as aluminum trichloride, methylaluminum dichloride, and dimethylaluminum chloride (see ¶ [0027]).
Konig further discloses ethers according to the chemical formula R1-O-R2 (see ¶ [0032]) in which the moieties R1 and R2 are various alkyl, aryl, and arylalkyl moieties (see ¶ [0034]). Konig further discloses that such alkyl moieties may to a small extent also comprise heteroatoms such as halogen atoms, for example chlorine (see ¶¶ [0016]-[0017] and [0019]), and such aryl and arylalkyl may comprise various haloalkyl groups or halogens (see ¶¶ [0020]-[0021]).
Konig further discloses mixtures of different organic compounds with at least one ether function (see ¶ [0033]). Konig further discloses a list of several such ether compounds (see ¶ [0035]) according to the ethers presently recited in claims 3-8.
Konig does not specifically describe a process of preparing a polymer having the recited combination of vinylidene content, (alkyl)aluminum halide-donor complex, and a mixture of the presently recited ether compounds.
In light of the disclosure in Corberan of various halogen-containing substituents for the ethers, one of ordinary skill in the art would have merely exercised ordinary creativity by making and using any of the ethers described such that they would be substituted with the disclosed halogen-containing substituents. It would have been obvious to one of ordinary skill in the art to have performed the process described by Corberan using ethers that are substituted with halogen-containing substituents.
In light of Konig’s disclosures of several Lewis acids, of ether donor compounds, of various halogen-containing substituents of the ether donor compounds, and of several ranges of the resulting terminal vinylidene content, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the Lewis acids, any of the donors taught therein, any of the halogen-containing substituents therefore, any of the (alkyl)aluminum halides, and mixtures of the disclosed ether compounds, in order to produce polymers having a terminal vinylidene content within the recited range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed Konig’s process by using any of the including (alkyl)aluminum halides and mixtures of the ether compounds bearing halogen-containing substituents.
As to claim 11: Konig further discloses that the molar ratio of Lewis acids such as (alkyl)aluminum halides to the isobutene or monomer mixture is from 1:5 to 1:5000, or preferable narrower ranges such as 1:20 to 1:250 (see ¶ [0079]) which overlap the presently recited range of ratios.
As to claims 12-13: Konig further discloses the use of a further initiator such as an organic hydroxyl compound in which a hydroxyl group is bonded to an sp3 carbon atom; an organic halogen compound in which a halogen atom is bonded to an sp3 carbon atom; or water (see ¶ [0047]); such as several of the presently recited alcohols (see ¶ [0042]).
As to claim 14: Konig further discloses that the molar ratio of initiator to monomer(s) is generally 0.001:1 to 0.5:1 or narrower ranges (see ¶ [0052]) which overlap the presently recited range of ratios.
As to claim 15: Konig further discloses that the polymerization may be performed at temperatures with various ranges, such as from -90 °C to 0 °C or from 20 to 25 °C (see ¶ [0069]) which overlap the presently recited ranges.
As to claim 16: Konig further discloses that in cases of use of water as an initiator, the molar ratio of water to monomer(s) is 0.001:1 to 0.1:1 (see the end of ¶ [0052]).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Konig, as applied above, and in view of Polymer 2013, 54(9), 2235-2242 (herein “Shiman”).
As to claim 9: The discussion set forth above regarding Konig with respect to base claim 1 is incorporated here by reference. As set forth above, Konig suggests a process according to base claim 1. As set forth above, Konig discloses a mixture of ether compounds. Konig does not disclose specific amounts of the ether compounds in such a mixture.
Shiman discloses cationic polymerization of isobutylene with a complex of aluminum trichloride with various ethers (see the first sentence of the abstract). Shiman discloses that complexes with moderate basicity (dibutyl ether and diisopropyl ether) afford polyisobutylenes with the highest exo-olefin terminal group content (that is, vinylidene group content) and that other ethers afforded higher amounts of other end groups (see the second sentence of the abstract and Table 1 on p. 2237).
In light of Shiman, one of ordinary skill in the art would have had an expectation that different ethers would lead to different terminal group distributions. One of ordinary skill in the art would have been motivated to use any appropriate combination of the ethers suggested by Konig based upon the desired end group distribution of the polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used any combination of the ethers suggested Konig, including amounts within the scope of the presently recited range of ratios, based upon the desired end group distribution of the polymer.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764